UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JUNHE QIU, Case No. 1:18-cv-634
Plaintiff, Litkovitz, M.J.
VS.
UNIVERSITY OF CINCINNATI et al., ORDER
Defendants.

Plaintiff Junhe Qiu, a former student who was academically dismissed from the
University of Cincinnati (“UC”), brings this action against defendants UC, Dr. Neville Pinto, and
Dr. Catherine Losada, alleging that defendants violated Title II of the Americans with
Disabilities Act, 42 U.S.C. § 12132, Section 504 of the Rehabilitation Act, 29 U.S.C. § 794(a),
and the Fourteenth Amendment to the United States Constitution, and discriminated against him
on the basis of race, national origin, and color in violation of both federal and state law. (Doc.

1). He also brings claims of hostile environment, retaliation, and intentional infliction of
emotional distress. (/d.). The Court previously issued an order denying plaintiffs motion for a
temporary restraining order (“TRO”) after a hearing on September 18, 2018. (Doc. 10).' This
matter is now before the Court on defendants’ motion to dismiss plaintiff's complaint pursuant to
Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) (Doc. 18), plaintiff's response in
opposition (Doc. 21), and defendants’ reply memorandum. (Doc. 22).

I. Allegations in the Complaint (Doc. 1)

Plaintiff is an international student from China who enrolled in the undergraduate
program at UC’s College-Conservatory of Music (“CCM”) in August 2016 on a music
scholarship. (Doc. 1, Complaint at §{ 3, 18). Plaintiff majored in violin performance and

became a member of the CCM Concert orchestra. (/d. at §§ 20-21). Plaintiff held an F-1 visa

 

' The Court also denied plaintiff's motion for reconsideration on his motion for a TRO. (Doc. 12).
issued by the United States Department of State, which was valid only if he remained in
“duration of status” by being enrolled in classes at CCM in compliance with his I-20.? (/d. at J
3).

Plaintiff suffers from a chronic heart condition. In November 2014, plaintiff had heart
surgery in China after he collapsed during a music festival in Europe. (/d. at 16). The heart
condition was not successfully treated and persisted when plaintiff came to the United States to
study at CCM. (/d.). Plaintiff began receiving treatment at the University of Cincinnati Health
Arrythmia Center in October 2016. (/d. at § 23). On November 12, 2016, while practicing in the
CCM orchestra rehearsal room, plaintiff collapsed and was transported to the emergency room
where he was diagnosed with syncope and collapse from a heart defect. (/d.). Two days later,
plaintiff underwent surgery where an implant was placed in his chest. (/d.).

In the spring semester of 2017, plaintiff enrolled in defendant Dr. Catherine Losada’s
Music Theory 2 class. (/d. at § 24). On March 10, 2017, defendant Losada accused plaintiff of
academic dishonesty by completing a homework assignment with the unauthorized use of her
instructor’s manual. (/d. at § 25). Plaintiff alleges that he never had the instructor’s manual and
the accusation was false. (/d.). Nevertheless, plaintiff signed an academic dishonesty confession
form to “avoid more trouble” from defendant Losada. (/d.). Plaintiff alleges that defendant
Losada “did not tell [him] that he could disagree with the accusation and that he had the right to
challenge the accusation and have a hearing on the accusation.” (/d.). A few weeks later, on
March 28, 2017, defendant Losada again accused plaintiff of academic dishonesty by alleging
that his answer was too similar to the model answer given in the teacher’s manual. (Jd. at J 26).

Plaintiff alleges that he did not have the instructor’s manual. (/d.). Plaintiff requested a college

 

? Form I-20 is a Certificate of Eligibility for Nonimmigrant Student Status issued by the University of Cincinnati.
(Doc. 1, Complaint at § 3).
hearing panel, which found him guilty of academic dishonesty. (/d.). Defendant Losada
subsequently failed plaintiff from the course. (/d.).

Plaintiff did not attend the 2017 fall semester at CCM because he returned to China for
medical treatment due to a shoulder/arm injury. (/d. at J 27).

Plaintiff returned to CCM for the 2018 spring semester and reenrolled in defendant
Losada’s Music Theory 2 class. (/d. at {{] 28, 30). On March 7, 2018, plaintiff passed out during
violin rehearsal and was taken to the emergency room where he was diagnosed with syncope,
collapse, and sinus tachycardia. (/d. at 931). On March 9, 2018, defendant Losada for a third
time accused plaintiff of academic dishonesty by completing his homework assignment using the
instructor’s manual. (/d. at § 30). Plaintiff requested a hearing, which was scheduled for April
20, 2018. (/d.). Plaintiff missed the hearing on April 20, 2018 due to chest pain. (Id. at § 32).
Plaintiff alleges that he was “forced to remain in his bed,” “most probably drifted in and out of
consciousness,” and “did not have the strength to inform the Dean or anyone else that he was
very sick.” (/d.). The hearing was held in plaintiff's absence and he was dismissed from CCM.
(/d. at 4 33).

While recovering from the chest pain, plaintiff found out that he had been dismissed from
CCM. (/d.). He spoke with Dean Scott Lipscomb and requested that CCM accommodate him
by providing a new hearing due to his heart condition. (/d.). Dean Lipscomb promised to look
into his case and review his request for accommodation by reason of his medical disability. (/d.).
Dean Lipscomb did not get back to plaintiff and he did not receive a new hearing. (/d.). Plaintiff
then met with another CCM administrator, Dean Stephanie Schlagel, to a request an
accommodation in the form of a new hearing. (/d.). After the meeting, Dean Schlagel informed

plaintiff that his dismissal from CCM was final. (/d.).
Four months after his dismissal from UC, plaintiff filed this lawsuit. As relief, plaintiff
seeks a permanent injunction ordering defendants to reinstate him in classes at CCM? and
monetary damages. (Doc. | at 18).

II. Rule 12(b) Standard

Under Fed. R. Civ. P. 12(b)(6), a party may challenge a complaint for failure to state a
claim upon which relief can be granted. In deciding a motion to dismiss under Rule 12(b)(6), the
Court must accept all factual allegations as true and make reasonable inferences in favor of the
non-moving party. Keys v. Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012) (citing Harbin-Bey
v. Rutter, 420 F.3d 571, 575 (6th Cir. 2005)). Only “a short and plain statement of the claim
showing that the pleader is entitled to relief” is required. Jd. (quoting Fed. R. Civ. P. 8(a)(2)).
“[T]he statement need only give the defendant fair notice of what the . . . claim is and the
grounds upon which it rests.” Jd. (quoting Erickson vy. Pardus, 551 U.S. 89, 93 (2007) (internal
quotation marks omitted) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
Although the plaintiff need not plead specific facts, the “[fJactual allegations must be enough to
raise a right to relief above the speculative level” and to “state a claim to relief that is plausible
on its face.” Id. (quoting Twombly, 550 U.S. at 555, 570). A plaintiff must “plead[] factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Jd. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). In ruling ona

12(b)(6) motion, a court “may consider the Complaint and any exhibits attached thereto, public

 

* Plaintiff seeks an Order “to enjoin Defendants from barring Plaintiff from enrolling in fall semester classes, to
enable plaintiff to register and attend classes at CCM UC under his original music scholarship, so that his I-20
remains in duration of status and his F-1 is not invalidated and that he is not placed in removal proceedings by U.S.
Immigrations and Customs Enforcement.” (Doc. | at 18). Much of plaintiff's requested relief is moot after the
Court’s September 19, 2018 Order denying plaintiff's motion for a TRO and September 25, 2018 Order denying
plaintiff's motion for reconsideration. However, for the purposes of this motion, the Court will assume that plaintiff
can still seek injunctive relief through reinstatement since plaintiff seeks to enjoin defendants from barring his
attendance at UC and to permit him to attend classes at CCM under his original music scholarship.

4
records, items appearing in the record of the case and exhibits attached to the defendant[s’]
motion to dismiss so long as they are referred to in the Complaint and are central to the claims
contained therein.” Bassett v. Nat’l Collegiate Athletic Ass'n, 528 F.3d 426, 430 (6th Cir. 2008).
See also Bd. of Trustees Sabis Int'l Sch. v. Montgomery, 205 F. Supp. 2d 835, 843 (S.D. Ohio
2002) (“[A] court may rely on documents outside the pleadings, if those documents ‘simply [fill]
in the contours and details of the plaintiff's complaint, and [add] nothing new,’ without
converting the motion to dismiss into a motion for summary judgment.”) (quoting Yeary v.
Goodwill Indus.-Knoxville, Inc., 107 F.3d 443, 445 (6th Cir. 1997)).
III. Motion to Dismiss (Doc. 18)

Defendants move to dismiss all claims against defendants UC, Dr. Neville Pinto, and Dr.
Catherine Losada. (Doc. 18).

A. Plaintiffs Title I] ADA Claims and Rehabilitation Act Claims

Defendants argue that plaintiff's ADA claims against defendants Pinto and Losada in
their official capacities fail as a matter of law. (Doc. 18 at 18). Defendants also argue that the
ADA claims against defendant Losada in her individual capacity must be dismissed because the
ADA does not permit public employees to be sued in their individual capacities. (/d.) (citing
Williams v. McLemore, 247 F. App’x 1, 8 (6th Cir. 2007)). Defendants argue that plaintiff's
ADA claims against UC are barred by the Eleventh Amendment and fail to state a plausible
claim for relief under the ADA. (/d. at 18-22). Defendants argue that plaintiff's Rehabilitation
Act claims, which are reviewed under the same standards governing the ADA, should be
similarly dismissed. (/d. at 22-23).

In response, plaintiff cites to the Sixth Circuit’s decision in Hostettler v. College of

Wooster, 895 F.3d 844 (6th Cir. 2018), as requiring a “heightened level of accommodation for
the plaintiff with a medical disability” and mandating that plaintiff receive a new hearing as an
accommodation under the ADA. (Doc. 21 at 3). Plaintiff states that he timely requested a new
hearing after he missed the April 20, 2018 academic misconduct hearing and notified defendants
that he was absent from the hearing as a result of a medical condition involving his heart. (/d.).

Title II of the Americans with Disabilities Act provides that “no qualified individual with
a disability shall, by reason of such disability, be excluded from participation in or be denied the
benefits of the services, programs, or activities of a public entity, or be subjected to
discrimination by any such entity.” 42 U.S.C. § 12132. To state a claim that he was dismissed
from UC in violation of the ADA, plaintiff must allege that: (1) he has a disability; (2) he is
otherwise qualified; and (3) he was excluded from participation in, denied the benefits of, or
subjected to discrimination under the program because of his disability. Anderson v. City of Blue
Ash, 798 F.3d 338, 357 (6th Cir. 2015). See also SS. v, E. Ky. Univ., 532 F.3d 445, 453 (6th Cir.
2008). “A handicapped or disabled person is ‘otherwise qualified’ to participate in a program if
[he] can meet its necessary requirements with reasonable accommodation.” Kaltenberger v.
Ohio Coll. of Podiatric Medicine, 162 F.3d 432, 435-36 (6th Cir. 1998) (internal citations
omitted). See also Gati v. W. Ky. Univ.,__ F. App’x __, No. 18-5732, 2019 WL 364449, at *2
(6th Cir. Jan. 29, 2019).

Similar to the ADA, Section 504 of the Rehabilitation Act provides that “[n]o otherwise
qualified individual with a disability... shall, solely by reason of her or his disability, be
excluded from the participation in, be denied the benefits of, or be subjected to discrimination
under any program or activity.” 29 U.S.C. § 794(a). “Apart from [§ 504’s] limitation to denials
of benefits ‘solely’ by reason of disability and its reach of only federally funded—as opposed to

‘public’—entities, the reach and requirements of both statutes are precisely the same.” E. Ky.
Univ., 532 F.3d at 452-53 (quoting Weixel v. Bd. of Educ. of N.Y., 287 F.3d 138, 146 n.6 (2d Cir.
2002)). Thus, claims brought under the Rehabilitation Act and ADA are generally reviewed
under the same standards. Shaikh, 608 F. App’x at 353 (citing Jakubowski v. Christ Hosp., Inc.,
627 F.3d 195, 201 (6th Cir. 2010)). Courts may analyze claims under the ADA and § 504 of the
Rehabilitation Act together because both statutes set forth “the same remedies, procedures, and
rights.” Thompson v. Williamson Cty., Tenn., 219 F.3d 555, 557 n.3 (6th Cir. 2000). See also
Crochran Through Shields v. Columbus City Sch., 278 F. Supp. 3d 1013, 1024 (S.D. Ohio 2017),
aff'd, 748 F. App’x 682 (6th Cir. 2018).

The ADA and Rehabilitation Act require a covered university to offer reasonable
accommodations for a student’s known disability unless the accommodation requires the
university “to lower or to effect substantial modifications of standards to accommodate a
handicapped person.” Shaikh, 608 F. App’x at 353 (citing Kaltenberger, 162 F.3d at 436 (in turn
quoting Cmty. Coll. v. Davis, 442 U.S. 397, 413 (1979)). “While a university ‘need not be
required to make fundamental or substantial modifications to accommodate the handicapped, it
may be required to make reasonable ones.’” Jd. However, a student in an institution of
postsecondary education must notify the university of his need for an accommodation and these
institutions have no duty to identify students with disabilities. Pierre v. Univ. of Dayton, No.
3:15-cv-362, 2017 WL 1134510, at *10 (S.D. Ohio Mar. 27, 2017) (citing authority from the
U.S. Department of Education and cases stating that a student must request an accommodation
for his disability). See also Shaikh, 608 F. App’x at 353 (““A publicly funded university is not
required to provide accommodation to a student under the ADA or Rehabilitation Act until the
student provides a proper diagnosis of his claimed disability and specifically requests an

accommodation.’”) (quoting Carten v. Kent State Univ., 78 F. App’x 499, 500-01 (6th Cir.
2003)); Buescher v. Baldwin Wallace Univ., 86 F. Supp. 3d 789, 806 (N.D. Ohio 2015) (“It is the
plaintiff's burden to show he requested an accommodation for his disability.”). Courts must be
mindful of the deference owed to “professional academic judgments when evaluating the
reasonable accommodation requirement.” Kaltenberger, 162 F.3d at 436.

As an initial matter, plaintiff's Title II and § 504 claims against defendant Losada in her
individual capacity must be dismissed as a matter of law. See Everson v. Leis, 556 F.3d 484, 501
n. 7 (6th Cir. 2009) (“Title II of the ADA does not, however, provide for suit against a public
official acting in [her] individual capacity.”); Barnum v. Ohio State Univ. Med. Ctr., No. 2:12-
cv-930, 2014 WL 3845923, at *2 (S.D. Ohio Aug. 5, 2014) (noting that individuals are not
personally liable under the Rehabilitation Act). As to the Title II and § 504 claims against the
remaining defendants, the Court concludes that plaintiff fails to state a claim upon which relief
may be granted against defendant UC and defendants Pinto and Losada in their official
capacities. |

Plaintiff has failed to state a claim against UC and defendants Pinto and Losada in their
official capacities under Title II of the ADA and § 504 of the Rehabilitation Act because he has
not alleged that he was otherwise qualified to continue at CCM and meet the program’s
requirements with a reasonable accommodation. Plaintiff alleges that he missed the academic
misconduct hearing on April 20, 2018 “because of his illness—chest pain and syncope.” (Doc.
1, Complaint at § 32). Plaintiff alleges he was forced to remain in bed and did not have the
strength to inform UC personnel that he was unable to attend the hearing. (/d.). Plaintiff alleges
that after recovering from chest pain and after finding out that he had been dismissed from

CCM, he then requested a new hearing as an accommodation for the heart condition that
allegedly caused him to miss the hearing. (/d. at § 33).4 The new hearing that plaintiff seeks as
an accommodation is not reasonable as a matter of law because he waited until after he was
dismissed from the university to request a new hearing. “The majority of federal courts agree
that an after-the-fact accommodation request is not timely” and does not trigger any obligation
on part of the University. Shaikh v. Lincoln Mem’l Univ., 46 F. Supp. 3d 775, 785 (E.D. Tenn.
2014), aff'd, 608 F. App’x 349 (6th Cir. 2015) (citing Ka/tenberger, 162 F.3d at 436 (plaintiff
had already failed two courses in first year of program before requesting any specific
accommodation), Wynne v. Tufis Univ. Sch. of Med., 976 F.2d at 795-96 (1st Cir. 1992)
(plaintiff's request to take oral examination was not reasonable because it was not made prior to
failing exam); Manickavasagar v. Va. Commonwealth Univ. Sch. of Med., 667 F. Supp. 2d 635,
646-47 (E.D. Va. 2009) (accommodation requests were unreasonable because they were
untimely)). See also Halpern v. Wake Forest Univ. Health Scis., 669 F.3d 454, 465-66 (4th Cir.
2012) (concluding that a request for readmission after a student was dismissed for unprofessional
acts was “not a disability accommodation, but a second chance” and that denial of such a request
was “not a cause of action under the ADA”) (internal quotation marks omitted); Pierre, 2017
WL 1134510, at *10 (plaintiff “has failed to state a claim for failure to accommodate [under
Title II of the ADA] because he did not mention a need for any accommodation until after his
disciplinary hearing.”); Profita v. Regents of the Univ. of Colo., No. 16-cv-03032, 2017 WL

1023379, at *3-4 (D. Colo. Mar. 15, 2017) (explaining that plaintiff's requested accommodation

 

* Indeed, at the hearing on plaintiff's motion for a TRO, plaintiff testified that UC officials were not aware of his
need for a disability accommodation until after May 22, 2018, the date the final decision to academically dismiss
him from the University was issued. (Doc. 10 at 11). In addition, after receiving notice of the hearing decision,
inquiring about the appeals process, and submitting a formal appeal, plaintiff did not mention that his disability
prevented him from attending the first hearing. (/d.). As plaintiff concedes in his response in opposition to
defendants’ motion to dismiss, he initially emailed Aneisha K. Mitchell, Director of the Division of Student Affairs,
on April 25, 2018 to inquire about the appeals process. Plaintiff informed Ms. Mitchell on April 28, 2018 that he
sought to “clarify the truth,” but did not mention that his heart condition prevented him from attending the hearing.
(Doc. 21 at 10) (citing TRO Ex. A-6, Doc. 6-7 at 1-3).
amounted to a “retroactive leniency,” which is not a reasonable accommodation under the ADA
because relief must always be prospective), aff'd, 709 F. App’x 917 (10th Cir. 2017), cert.
denied sub nom. Profita v. Regents of Univ. of Colo., 138 S. Ct. 1020 (2018). The
accommodation that plaintiff seeks, i.e., reinstatement and the provision of a new disciplinary
hearing, amounts to retroactive leniency, not a reasonable accommodation, because plaintiff had
already been dismissed from the university when he advised UC officials that his heart condition
caused him to miss the disciplinary hearing.

Nevertheless, plaintiff alleges that the University already knew of his heart condition and
therefore was on notice of his disability. (Doc. 1, Complaint at § 2, 36). Accepting this
allegation as true, plaintiff still had the obligation to notify UC of his need for an accommodation
prior to his academic dismissal. In addition, UC had no duty in the first place to identify plaintiff
as a student with a disability in need of an accommodation, and general knowledge of plaintiff's
medical condition was not sufficient to give UC notice that he was experiencing chest pain on
the date of the hearing such that he needed an accommodation in the form of a new hearing. See
Pierre, 2017 WL 1134510, at *10; Shaikh, 608 F. App’x at 353; Buescher, 86 F. Supp. 3d at 806.

Plaintiff's citation to Hostettler v. College of Wooster, 895 F.3d 844 (6th Cir. 2018) as
“mandat[ing] a heightened level of accommodation for the plaintiff with [a] medical disability”
is conclusory and unpersuasive. (Doc. 21 at 3-4). The plaintiff in Hostettler was a terminated
university employee who asserted a failure to accommodate claim under Title I of the ADA, 42
U.S.C. § 12112(b)(5)(A). Hostettler, 895 F.3d at 852-53. The Sixth Circuit denied summary
judgment to the college on the basis that the plaintiff presented evidence creating a genuine
dispute of fact that she could perform the essential functions of her job with a modified work

schedule as a reasonable accommodation for her disability. /d. at 855-57. Beyond forming his

10
own conclusion on the law and conflating the distinctions between Titles I and II of the ADA,
plaintiff has made no attempt to connect the facts and legal standards of the Title 1 ADA decision
in Hostettler to his claim for reasonable accommodation against UC under Title II of the ADA.
See Whitfield v. Tenn., 639 F.3d 253, 257-58 (6th Cir. 2011) (noting the distinction between Title
1, which specifically addresses employment, and Title II, which addresses “public services” and
explaining that the Sixth Circuit “has never decided whether Title II applies to employment
cases.””) (citing Dean v. City of Bay City, Mich., 239 F. App’x 107, 112 (6th Cir. 2007)).

Plaintiff also brings causes of action for “hostile environment” and “retaliation,” though
he does not specify which federal or state statute underlies these claims. (Doc. 1, Complaint at
{{§| 60, 65). Plaintiff has not cited, and the Court has not found, any federal cases within the Sixth
Circuit that recognize a hostile environment claim under the ADA or Rehabilitation Act. In
addition, courts across the country are generally divided on whether a claim for hostile
educational environment is cognizable under either the ADA or Section 504 of the Rehabilitation
Act. Toma v. Univ. of Hawaii, 304 F. Supp. 3d 956, 964 (D. Haw. 2018) (discussing lack of
authority in the Ninth Circuit recognizing a claim for hostile educational environment under the
ADA); Barry as next friend of A.P. v. Cedar Rapids Cmty. Sch. Dist., No. C17-120, 2019 WL
1234330, at *15 n.9 (N.D. Iowa Mar. 15, 2019) (citing MP. ex rel. K and D.P. v. Ind. Sch. Dist.
No. 721, 439 F.3d 865 (8th Cir. 2006) (explaining that the Eighth Circuit neither forecloses nor
endorses a hostile educational environment claim under the Rehabilitation Act); Guckenberger v.
Bos. Univ., 957 F. Supp. 306, 314 (D. Mass. 1997) (recognizing a claim for hostile learning
environment under the ADA and Rehabilitation Act). Even assuming that a hostile learning
environment claim is cognizable under Sixth Circuit precedent, plaintiff has failed to allege facts

plausibly suggesting that he was subjected to such an environment in this case. Plaintiff has not

11
alleged he was subjected to unwelcome harassment based on his alleged disability or that such
harassment was sufficiently severe or pervasive to alter the conditions of his education. See
Guckenberger, 957 F. Supp. at 314.

Plaintiff also appears to allege that defendants “retaliated” against him by dismissing him
from CCM when he was unable to attend the hearing as a result of his disability. (Doe. 1,
Complaint at § 65). Plaintiff alleges that he was engaged in protected activity by “challenging
Defendant Losada[’s] accusations of homework cheating using the instructor’s manual in March
2017 and requesting a college panel hearing[.]” (/d.). Title V, the anti-retaliation provision of
the ADA, provides that “[n]o person shall discriminate against any individual because such
individual has opposed any act or practice made unlawful by this chapter or because such
individual made a charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under this chapter.” 42 U.S.C. § 12203(a). Here, there is no causal
connection between plaintiff's alleged protected activity and any alleged discriminatory actions
on the part of defendants. The activity that plaintiff alleges as protected—challenging defendant
Losada’s accusations and requesting a hearing—did not arise from any “act” or “practice” made
unlawful by the ADA. Rather, plaintiff challenged the accusations and requested a hearing
because he denied responsibility for academic misconduct. Any alleged violation of the ADA
occurred after the hearing process was complete and when defendants refused to accommodate

plaintiff with a new hearing. However, as stated above, plaintiff has failed to state a claim for

12
relief for failure to accommodate under Title II] of the ADA.° Therefore, defendants’ motion to
dismiss plaintiff's Title I] ADA and § 504 Rehabilitation Act claims is granted.

B. Plaintiff’s National Origin, Race, and Color Discrimination/State Law Claims

a. Section 1981 claims

Plaintiff brings claims for “national origin, race, [and] color discrimination” against all
defendants under 42 U.S.C. § 1981, which “prohibit[s] racial discrimination in the making and
enforcement of contracts.” McCormick v. Miami Univ., 693 F.3d 654, 659 (6th Cir. 2012).
“Ohio law treats the relationship between a university and its students as contractual in nature.”
Reeves v. Shawnee State Univ., No. 1:16-cv-765, 2018 WL 582555, at *8 (S.D. Ohio Jan. 29,
2018) (citing Al-Dabagh v. Case W. Reserve Univ., 777 F.3d 355, 359 (6th Cir. 2015)).

Defendants move to dismiss plaintiff's national origin, race, and color discrimination
claims brought under 42 U.S.C. § 1981. (Doc. 18 at 23-25). Defendants argue that the Eleventh
Amendment bars plaintiffs § 1981 claims for money damages against UC and defendants Pinto
and Losada in their official capacities. (/d. at 23-24). Defendants also argue that defendant
Losada cannot be held liable in her individual capacity under § 1981. (/d. at 24). Defendants
additionally argue that plaintiff has failed to state a prima facie case under § 1981 because he has
not alleged that he was qualified to continue in the CCM program and that he was treated

differently from similarly-situated students outside his protected class. (Jd. at 25).

 

° Because the Court has determined that plaintiff has not stated a plausible claim for relief under Title II for failure
to accommodate, the Court need not determine whether plaintiff's Title I] claims against UC and defendants Pinto
and Losada in their official capacities for monetary damages are barred by the Eleventh Amendment. See Haas v.
Quest Recovery Servs., Inc., 247 F. App’x 670, 672 (6th Cir. 2007) (holding that under U.S. v. Georgia, 546 U.S.
151 (2006), “the constitutional question-abrogation of Eleventh Amendment immunity-will be reached only after
finding a viable claim under Title II”). The Court also notes that state entities and state officials acting on behalf of
the entity are not entitled to Eleventh Amendment immunity in official capacity claims brought under the
Rehabilitation Act. See Tanney v. Boles, 400 F. Supp. 2d 1027, 1047 (E.D. Mich. 2005) (“It is settled that states
waive their Eleventh Amendment immunity when they accept federal funds.”) (citing Gean v. Hattaway, 330 F.3d
758, 775 (6th Cir. 2003); Nihiser v. Ohio EPA, 269 F.3d 626, 628 (6th Cir. 2001)).

13
In response, plaintiff alleges that he has pled the necessary elements under McDonnell
Douglas Corp v. Green, 411 U.S. 792 (1973), to state a claim for relief under § 1981. (Doc. 21
at 4). Plaintiff alleges that he is Chinese, suffered an adverse action as a result of his dismissal
from CCM, and can show that similarly situated students outside his protected class continued to
pass the Music Theory class. (/d.). Plaintiff states that “[t]he heart of the discrimination claim is
that Defendant Losada has shown a pattern and practice of discriminating against students of
Asian national origin, race and color” by accusing them of cheating and increasing discipline
against students who question her mistreatment. (/d.).

As defendants correctly note, plaintiff's § 1981 claims against UC are barred by the
Eleventh Amendment. The Eleventh Amendment “bars all suits, whether for injunctive,
declaratory or monetary relief, against the state and its departments,” including public
universities like UC. McCormick, 693 F.3d at 661-62. “It is well-established that the University
of Cincinnati is an arm of the State of Ohio and entitled to Eleventh Amendment sovereign
immunity.” A/l-Magablh v, Univ. of Cincinnati Coll. of Med., No. 1:11-cv-531, 2012 WL
6675761, at *2 (S.D. Ohio Dec. 21, 2012) (citing Thomson v. Harmony, 65 F.3d 1314, 1319 (6th
Cir. 1995); Dillion v. University Hosp., 715 F. Supp. 1384, 1386-87 (S.D. Ohio 1989)).
Plaintiff's § 1981 claims against defendants Pinto and Losada in their official capacities for
monetary damages are also barred by the Eleventh Amendment. McCormick, 693 F.3d at 662
(citing Will v. Mich. Dept. of State Police, 491 U.S. 58, 71 (1989) (“[A] suit against a state
official in his or her official capacity is not a suit against the official but rather is a suit against
the official’s office. As such, it is no different from a suit against the State itself.’’)).

Plaintiff's § 1981 claims against defendant Losada in her individual capacity must be also

dismissed because ““§ 1983 is the exclusive mechanism to vindicate violations of § 1981 by an

14
individual state actor acting in [her] individual capacity.” /d. at 661. Therefore, the complaint
does not state a claim for relief under § 1981 against defendant Losada in her individual
capacity.

While the Eleventh Amendment does not preclude a suit against state officials acting in
their official capacities for prospective injunctive relief, McCormick, 693 F.3d at 662, plaintiff
nevertheless fails to state a claim for relief under § 1981. To establish a § 1981 claim under the
McDonnell Douglas framework, a plaintiff must show that (1) he is a member of a protected
class; (2) he suffered an adverse action at the hands of the defendants in the pursuit of his
education; (3) he was qualified to continue in the pursuit of his education; and (4) he was treated
differently from similarly situated students who are not members of the protected class. Bell v.
Ohio State Univ., 351 F.3d 240, 253 (6th Cir. 2003) (citing Mitchell v. Toledo Hosp., 964 F.2d
577, 582 (6th Cir. 1992) (noting that a plaintiff may substitute for the fourth element in the
typical McDonnell Douglas framework evidence that similarly situated individuals outside the
protected class received better treatment than he)). Although a plaintiff need not precisely plead
the prima facie case elements as required under the McDonnell Douglas evidentiary framework,
a plaintiff must allege sufficient factual content from which a court could draw the reasonable
inference that the defendants discriminated against him because of his race. Keys, 684 F.3d at
610.

Defendants concede that plaintiff has plausibly alleged that he is Chinese and suffered an
adverse action when he was dismissed from the university. Assuming that plaintiff has plausibly
alleged that he is otherwise qualified to continue at CCM, though defendants contend otherwise,
he has failed to plead specific facts to show that he was dismissed from the university because of

his race. Plaintiff has not alleged facts creating a plausible inference that he was treated

15
differently than a similarly-situated student outside of his protected class or that his race, color,
or national origin played any role in defendant Losada’s actions. In the facts of his complaint,
plaintiff alleges that defendant Losada “has a pattern and practice of discriminating against

music students of Asian origin by accusing them of academic dishonesty.” (Doc. 1, Complaint at
4] 35). Plaintiff names two students of Asian origin who he claims were also “victims of
[Losada’s] relentless pattern [of] discrimination.” (/d.). However, plaintiff's complaint contains
no direct or inferential allegations that similarly situated students outside his protected class were
treated more favorably and is based on no more than mere “labels and conclusions.” Noble yv.
Genco I, Inc., No. 2:10-cv-648, 2010 WL 5541046, at *3 (S.D. Ohio Dec. 30, 2010) (dismissing
race discrimination claim because plaintiff pled no direct or inferential facts that defendant
treated him differently than similarly situated white employees). See also El-Hallani v.
Huntington Nat. Bank, 623 F. App’x 730, 735 (6th Cir. 2015) (factual allegations about
discriminatory conduct based on nothing more than the plaintiffs belief are “naked assertions
devoid of further factual enhancement” and are insufficient to state a claim).

In his memorandum in opposition to defendants’ motion to dismiss, plaintiff refers to the
affidavit of Yi-Chen Hu, which the Court previously considered on his motion for
reconsideration of the Court’s Order denying his motion for a TRO. (Doc. 21 at 5). Plaintiff
argues that this affidavit demonstrates “a substantial likelihood of discrimination and retaliation
by defendant Losada.” (/d.). Aside from the fact that the affidavit was not included or
referenced in plaintiff's complaint, the affidavit still does not cure the defect inherent in the
complaint—plaintiff has failed to allege he was treated differently from or less favorably than
similarly situated students who are not members of his protected class. Accordingly, plaintiff's

claims under § 1981 must be dismissed.

16
b. Title VII and Ohio Rev. Code § 4112.02 Claims and Hostile Environment
Claims

Plaintiff alleges that defendants discriminated against him on the basis of national origin,
race, and color in violation of Title VII of the Civil Rights Act, 42 U.S.C. § 2000e and Ohio Rev.
Code § 4112.02. (Doc. 1, Complaint at 4 56). Plaintiff also brings claims for “hostile
environment” against all defendants based on his “national origin, race, and color,” though he
does not specify the underlying federal or state statutes that accompany these claims. (Jd. at
60-61).

Both Title VI and Ohio Rev. Code § 4112.02 govern discrimination in employment and
are therefore inapplicable to this case because plaintiff has not alleged he was employed by UC
or that he suffered an adverse action in relation to his employment with UC. To the extent that
plaintiff seeks to bring “hostile environment” claims against defendants under these statutory
provisions, these claims likewise fail because he has not alleged he was an employee of UC.

In addition, plaintiff has failed to state a claim for “hostile environment” against
defendants under 42 U.S.C. § 1981. To state a claim of a racially hostile environment under §
1981, a plaintiff must allege that: (1) he belonged to a protected group, (2) he was subject to
unwelcome harassment, (3) the harassment was based on race, (4) the harassment was
sufficiently severe or pervasive to alter the conditions of his education and create an abusive
educational environment, and (5) the defendant knew or should have known about the
harassment and failed to act. Williams v. CSX Transp. Co., 643 F.3d 502, 511 (6th Cir. 2011).
Besides using the buzz words of “hostile,” “offensive,” and “intimidating,” plaintiff has alleged
no facts to suggest that defendants created a hostile environment at CCM—particularly not one

that is severe and pervasive—on the basis of his national origin, race, and color.

17
Accordingly, plaintiffs claims under Title VII, Ohio Rev. Code § 4112.02, and for an
allegedly “hostile environment” under Title VII and 42 U.S.C. § 1981 must be dismissed.

C. Plaintiff’s Due Process Claims

Defendants move to dismiss plaintiff's Fourteenth Amendment due process claims on the
basis that defendant UC is not a “person” that can be held liable under § 1983. (Doc. 18 at 27).
Defendants also argue that the Eleventh Amendment bars plaintiff's § 1983 claims against UC
and defendants Pinto and Losada in their official capacities. (/d. at 27-28). Defendants further
argue that plaintiff cannot assert a plausible due process claim against defendant Losada in her
individual capacity because he has failed to allege that she had an active role in the alleged due
process deprivation. (Jd. at 28-29). Lastly, defendants contend that plaintiff's due process claim
fails as a matter of law because plaintiff alleges that he received notice and a meaningful
opportunity to respond to the allegations of academic misconduct. (/d. at 30-31).

In response, plaintiff argues that the Sixth Circuit’s decisions in Doe v. Baum, 903 F.3d
575 (6th Cir. 2018) and Doe v. Univ. of Cincinnati, 872 F.3d 393 (6th Cir. 2017) support his
argument that he was denied due process when he was academically dismissed from UC without
being present at the hearing and without having the opportunity to cross-examine his accusers.
(Doc. 21 at 6-10).

As an initial matter, plaintiff's § 1983 claims against UC and defendants Pinto and
Losada in their official capacities for monetary damages are barred by the Eleventh Amendment.
McCormick, 693 F.3d at 661-62. As explained below, plaintiff has failed to state a cognizable
Fourteenth Amendment procedural due process claim against defendants Pinto and Losada in
their official capacities for prospective injunctive relief and against defendant Losada in her

individual capacity.

18
“State universities must afford students minimum due process protections before issuing
significant disciplinary decisions.” Univ. of Cincinnati, 872 F.3d at 399. See also Baum, 903
F.3d at 581 (the Sixth Circuit has made clear that “if a student is accused of misconduct, the
university must hold some sort of hearing before imposing a sanction as serious as expulsion or
suspension. ...”). Suspensions or expulsions from school clearly implicate protected property
interests. Univ. of Cincinnati, 872 F.3d at 399. Due process generally requires consideration of
three distinct factors: “(1) the nature of the private interest subject to official action; (2) the risk
of erroneous deprivation under the current procedures used, and the value of any additional or
substitute procedural safeguards; and (3) the governmental interest, including the burden any
additional or substitute procedures might entail.” Jd. (citing Mathews v. Eldridge, 424 U.S. 319,
334-35 (1976)). However, due process does not require that universities provide trial-like
procedures. As the Sixth Circuit has explained:

In the school-disciplinary context, an accused student must at least receive the

following pre-expulsion: (1) notice of the charges; (2) an explanation of the

evidence against him; and (3) an opportunity to present his side of the story before

an unbiased decisionmaker. Heyne v. Metro. Nashville Pub. Sch., 655 F.3d 556,

565-66 (6th Cir. 2011) (citing Goss v. Lopez, 419 U.S. 565, 581 (1975)). We have

recognized, however, that “disciplinary hearings against students . . . are not

criminal trials, and therefore need not take on many of those formalities.” Flaim v.

Med. Coll. of Ohio, 418 F.3d 629, 635 (6th Cir. 2005). Although a university

student must be afforded a meaningful opportunity to present his side, a full-scale

adversarial proceeding is not required. See id. at 640. The focus, rather, should be

on whether the student had an opportunity to “respond, explain, and defend,” and

not on whether the hearing mirrored a criminal trial. /d. at 635 (quoting Gorman v.

Univ. of R.I., 837 F.2d 7, 13 (1st Cir. 1988)).

Doe v. Cummins, 662 F. App’x 437, 446 (6th Cir. 2016). “If the hearing is live, the accused has
a right to be present for all significant portions of the hearing.” Flaim, 418 F.3d at 635.

Plaintiff has failed to state a claim for relief for deprivation of due process. Plaintiff

essentially alleges he had a due process right to be physically present at the disciplinary hearing,

19
and his absence was not voluntary but the result of illness. (Doc. 1, Complaint at §] 76).
However, plaintiff admits in the complaint that he was given notice of the academic misconduct
charges against him and an explanation of the evidence, and he requested and was afforded a
hearing. (Jd. at 4] 30, 32). The University held a hearing on April 20, 2018, which plaintiff did
not attend. (/d. at ]32). Plaintiff had notice of the hearing and a meaningful opportunity to
present evidence in support of his claim denying responsibility for the academic misconduct.
UC’s decision to hold the hearing in his absence does not amount to a deprivation of due process.
See Uzoechi v. Wilson, No. CV JKB-16-3975, 2018 WL 2416113, at *10 (D. Md. May 29, 2018)
(noting that the crucial question for due process is not whether the plaintiff was able to attend the
hearing, but whether he was given notice of the charges and an opportunity to be heard and
holding that the university did not violate plaintiff's clearly established due process rights

because he did not allege or present a constitutional deficiency other than the fact that the
hearing was held in his absence), aff'd, 735 F. App’x 65 (4th Cir. 2018), cert. denied, 139 S. Ct.
574 (2018); Martinson v. Regents of Univ. of Michigan, 562 F. App’x 365, 374 (6th Cir. 2014)
(describing a nursing student’s failure to attend disciplinary hearings as “missed opportunities]
to be heard.”). Although plaintiff alleges that he could not attend the hearing because of “violent
chest pain” that forced him to remain in bed, plaintiff's absence from the hearing cannot be
attributable to any lack of process on the part of defendants. See Uzoechi, 2018 WL 2416113, at
*9 (noting that the elements consistent with due process do not require a student to be physically
present at his disciplinary hearing). The University thus gave plaintiff a “meaningful opportunity
to present his side.” Flaim, 418 F.3d at 635. While plaintiff, and others, may view UC’s
decision as unfair, the Court must bear in mind that “[i]t is not the role of the federal courts to set

aside decisions of school administrators which the court may view as lacking in wisdom or

20
compassion,” especially where, as here, plaintiff was afforded all the necessary procedures
required under the due process clause. Pierre, 2017 WL 1134510, at *8 (quoting Wood v.
Strickland, 420 U.S. 308, 326 (1975)); Uzoechi, 2018 WL 2416113, at *10 (“it is not the Court’s
job to determine best practices for [the university’s] disciplinary process. The Court is asked to
determine whether that process was constitutionally deficient’).

Plaintiff also argues he was denied due process in violation of the two recent Sixth
Circuit decisions cited above, Doe v. Baum, 903 F.3d 575 (6th Cir. 2018) and Doe v. Univ. of
Cincinnati, 872 F.3d 393 (6th Cir. 2017), when he was denied the opportunity to cross-examine
defendant Losada at the hearing. Both cases involved male students accused of sexual
misconduct who were denied the opportunity to cross-examine their accusers at their disciplinary
hearings. In Baum, the Sixth Circuit reiterated its holding in Univ. of Cincinnati, 872 F.3d 393,
and held that “if a public university has to choose between competing narratives to resolve a case
[in a school disciplinary proceeding], the university must give the accused student or his agent an
opportunity to cross-examine the accuser and adverse witnesses in the presence of a neutral fact-
finder.” 903 F.3d at 578. The plaintiff in Baum never received an opportunity to cross-examine
his accuser or her witnesses before the investigator or the university’s Appeals Board because
University rules prohibited cross-examination in misconduct cases involving sexual assaults. Jd.
at 582. The plaintiff in Univ. of Cincinnati was not given the opportunity to confront and
question his accuser because she did not appear at his disciplinary hearing. 872 F.3d at 397.

Here, in contrast, plaintiff was not denied the opportunity for cross-examination at his
hearing because he never attended the hearing in the first place. Having not attended, plaintiff
cannot know whether he would have been given an opportunity to confront or question defendant

Losada at the hearing. Plaintiff was given the opportunity to be heard at the hearing, and the fact

2
that plaintiff did not avail himself of this opportunity, even if through no fault of his own, does
not amount to a due process violation.

Plaintiff argues that UC’s Code of Conduct does not properly advise students of their
right to cross-examine the accuser and adverse witnesses in accordance with the Sixth Circuit
cases. (Doc. 21 at 9). However, plaintiff never alleged in his complaint that he was denied due
process because UC’s Code of Conduct did not include provisions for cross-examination in
disciplinary hearings. Moreover, nothing in the Baum or Univ. of Cincinnati cases can be read to
mandate that a university employ specific written procedures for cross-examination of witnesses
at a disciplinary hearing. Thus, even if plaintiff had pled this claim, it would be unavailing.

Finally, defendant Losada in her individual capacity is entitled to qualified immunity on
plaintiff's due process claim. Plaintiff has failed to present any legal authority showing it is
clearly established by either the Sixth Circuit or the Supreme Court that a university is
constitutionally prohibited from holding a disciplinary hearing and recommending an expulsion
in the absence of the accused, whether the absence was a result of accused’s choice, illness, or
disability. Barker v. Goodrich, 649 F.3d 428, 433 (6th Cir. 2011) (qualified immunity “shields
‘government officials performing discretionary functions . . . from liability for civil damages
insofar as their conduct does not violate clearly established statutory or constitutional rights of
which a reasonable person would have known.””) (quoting Harlow v. Fitzgerald, 475 U.S. 800,
818 (1982)). Cf Gischel v. Univ. of Cincinnati, 302 F. Supp. 3d 961, 979 (S.D. Ohio 2018)
(“The law regarding what process is due in the student disciplinary context is evolving. The
Sixth Circuit has not clearly defined the contours of the circumscribed cross-examination to be
afforded to an accused during a university disciplinary proceeding.”). Rather, it is clearly

established by the Sixth Circuit that universities must at least provide a student facing expulsion

22
with notice of the charges, an explanation of the evidence against the student, and an opportunity
to present his side of the story. Univ. of Cincinnati, 872 F.3d at 399-400 (citing Cummins, 662 F.
App’x at 446). Plaintiff alleges that UC afforded him these procedures. Therefore, his
procedural due process claims fail as a matter of law and must be dismissed.

D. The Court declines to exercise supplemental jurisdiction over plaintiff's state
law intentional infliction of physical pain and emotional distress claim.

Plaintiff brings a state law claim for intentional infliction of physical pain and emotional
distress against all defendants, alleging that defendants had knowledge of his heart and shoulder
conditions and “intended to cause, or knew or should have known that their actions would result
in serious physical pain and also emotional distress on Plaintiff.” (Doc. 1, Complaint at 4 69).
Because the Court has determined that all federal claims against all defendants should be
dismissed, the Court declines to exercise supplemental jurisdiction over this claim. See 28
U.S.C. § 1367(c)(3) (providing a court may decline to exercise supplemental jurisdiction if it has
dismissed all claims over which it has original jurisdiction); United Mine Workers of Am. v.
Gibbs, 383 U.S. 715, 726 (1966) (“[I]f the federal claims are dismissed before trial . . . the state
claims should be dismissed as well.”).

IV. Conclusion

Based on the foregoing, it is ORDERED that defendants’ motion to dismiss (Doc. 18) is

GRANTED in its entirety and this case is CLOSED on the docket of the Court.

Date: G@ [G i d Ako
Karen L. Exton 2

United States Magistrate Judge

 

A
